Order filed September 17, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00751-CV
                                 ____________

              IN THE INTEREST OF E.W. aka E.T.W., a Child


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-60752


                                     ORDER
      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). The notice of appeal was filed August 26, 2014. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Marilee Anderson, the official court reporter, to file the record in
this appeal on or before September 29, 2014. If Marilee Anderson does not
timely file the record as ordered, the court will issue an order requiring her to
appear at a hearing to show cause why the record has not been timely filed and
why she should not be held in contempt of court for failing to file the record as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                  PER CURIAM